DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites determining at least one error source, wherein each error source has an associated uncertainty value; determining a first combined uncertainty value of the at least one error source; determining a first probability of false acceptance (PFA) and a first probability of false rejection (PFR) using the first combined uncertainty value; comparing the first PFA and first PFR to a predetermined threshold value; applying at least one mitigation strategy to the first combined uncertainty to create a second combined uncertainty value; and determining a second PFA and a second PFR using the second combined uncertainty value.  The claim limitation for determining at least one error source, wherein each error source has an associated uncertainty value is a mental process and thus an abstract idea (See MPEP 2106.04(a)(2), Section III.).  The other limitations are mathematical relationships and are disclosed as mathematical formulas or equations or mathematical calculations (See MPEP 2106.04(a)(2)).  The determination of a combined uncertainty values is disclosed as a Root Sum Squares calculation in par. 21.  Other claim limitations for determining a PFA and PFR, and applying at least one mitigation strategy are disclosed as mathematical equations in U.S. Provisional Patent Application Serial No. 62/958,937, which Applicant incorporated by reference (In the Provisional Application, See the Appendix MTAP#: 2018-002, Sections A.3 and A.4, pages 39-41.  See also in the Provisional Application discussion of various mitigation strategies in the Appendix MTAP#: 20018/003, on pages 14-27).
This judicial exception is not integrated into a practical application.  The additional element in the claim is the step of providing unit under test (UUT) and test, measurement, and diagnostic equipment (TMDE).  These limitations generally link the use of the abstract idea to a technological field of use.  However, this does not integrate the judicial element into a practical application (See MPEP 2106.04(d)).
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated above, the additional element in claim 1 is the step of providing unit under test (UUT) and test, measurement, and diagnostic equipment (TMDE).  And this additional element is not significantly for the same reason.  Generally link the use of the abstract idea to a technological field of does not integrate the judicial element into a practical application (See MPEP 2106.05).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The article “Management of Measurement Uncertainty for Effective Statistical Process Control” by David Macii in IEEE Transaction on Instrumentation and Measurement, Vol. 52, No. 5, October 2003, discusses a theoretical analysis aimed at estimating the growth in decisional risk due to both random and systematic errors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212. The examiner can normally be reached M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL L BARBEE/Primary Examiner, Art Unit 2864